                 Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 1 of 8                                    FILED
                                                                                                          2019 Nov-20 PM 03:52
                                                                                                          U.S. DISTRICT COURT
                                                                                                              N.D. OF ALABAMA
   ~                                          AlaFile E-Notice
  ~
  ~
&~       f1C]RII1A   !t'
              ~P
     ~ OF AtLF►
                                                                                  31-CV-2019-900853.00


To: LIBERTY LIFE ASSURANCE CO.OF BOSTON
     150 S. PERRY STREET
     MONTGOMERY, AL, 36104




                      NOTICE OF ELECTRONIC FILING
                           IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                     ROBERT GILREATH V. LIBERTY LIFE ASSURANCE CO. OF BOSTON
                                        31-CV-2019-900853.00

                            The following complaint was FILED on 1 0/22/201 9 2:08:29 PM




      Notice Date:         10/22/2019 2:08:29 PM




                                                                                CASSANDRAJOHNSON
                                                                             CIRCUIT COURT CLERK
                                                                          ETOWAH COUNTY, ALABAMA
                                                                              801 FORREST AVENUE
                                                                                         SUITE 202
                                                                                GADSDEN, AL, 35901

                                                                                           256-549-2150




                                                        EXHIBIT

                                                            A
                    Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 2 of 8
State of Alabama
                                                     SUMM®NS                                         Court Case Number
Unified Judicial System
Form C-34 Rev. 4/2017                                   'CIVI L'
                                                                                                     31-CV-2019-900853.00
                                 IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                            ROBERT GILREATH V. LIBERTY LIFE ASSURANCE CO. OF BOSTON
  NOTICE TO: LIBERTY LIFE ASSURANCE CO.OF BOSTON,150 S. PERRY STREET, MONTGOMERY, AL 36104
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMfTTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MYRON KAY ALLENSTEIN
                                         [111ame(s) ofAttomey(s)J                           ,

  WHOSE ADDRESS(ES) IS/ARE: 141 S. 9TH STREET, GADSDEN, AL 35901
                                                                       (Address(es) ofPlaintiff(s) orAttomey(s)J
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORI'ZED BY THE ALABAMA RULES OF CIV1L
                                    PROCEDURE TO SERVE PROCESS:
  ❑ You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant.
  ❑
  ~ Service by certified mail of this Summons is initiated upon the written request of ROBERT GILREATH
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name( )
                   10/22/2019                                  /s/ CASSANDRA JOHNSON                               By:
                     (Date)                                              (Sfgnature of C/erk)                                   (Name)

 0 Certified Mail is hereby requested.                          /s/ MYRON KAY ALLENSTEIN
                                                                (Plaintiffs/Attomey's Srgnature)


                                                     RETURN ON SERVICE
  ❑ Return receipt of certified mail received in this office on
                                                                                                         (Date)
  ❑ I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                  County,
                      (Name of Person Served)                                                   (Name of County)
  Alabama on
                                   (Date)
                                                                                                     (Address of Server)
  (Type ofProcess Server)                       (Server`s Signature)


                                                (Server's Pfinted Name)                              (Phone Number of Server)
                   Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 310/22/2019
                                                                              of 8     2:08 PM
                                                                                                VRID        oi r~~r~nin nnnoc^r nn
                                                                                                ~f          ✓i -V Y -LVll-/VVV ✓ J•VV

State of Alabama                                                                          Ca:            CIRCUIT COURT OF
                                                  COVER SHEET                                        ETOWAH COUNTY, ALABANII
Unified Judicial System
                                     CIRCUlT COURT - Cld(IL Ci~SE                         31        CASSANDRA JOHNSON, CLER
Form ARCiv-93 Rev. 9/18                (Not For pomestic Relations Cases)                 Date oi r-mng:     Juoge c;ode:
                                                                                          10/22/2019

                                              GENERAL INFORMATION
                             IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                          ROBERT GILREATH v. LIBERTY LIFE ASSURANCE CO. OF BOSTON

First Plaintiff:   ❑Business         ❑
                                     v Individual           First Defendant: ❑
                                                                             v Business                  ❑ Individual
                   ❑ Govemment       ❑Other                                      ❑Government             ❑Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                              OTHER CIVIL FILINGS (cont'd)
 ❑ WDEA - Wrongful Death                              ❑ MSXX - Birth/Death Certiflcate Modification/Bond Forfeiture Appeal/
  ❑ TONG - Negligence: Genera!                                    Enforcement of Agency Subpoena/Petition to Preserve
  ❑ TOMV - Negligence: Motor Vehicle                  ❑ CVRT - Civil Rights
  ❑ TOWA - Wantonness                                 ❑ COND - Condemnation/Eminent Domain/Right-of-Way
  ❑ TOPL - Product Liability/AEMLD                    ❑ CTMP - Contempt of Court
  ❑ TOMM - Malpractice-Medical                        ❑
                                                      v CONT - Contract/Ejectment/Writ of Seizure
  ❑ TOLM - Malpractice-Legal                          ❑ TOCN - Conversion
  ❑ TOOM - Malpractice-Other                          ❑ EQND - Equity Non-Damages Actions/Declaratory Judgment/
  ❑ TBFM - Fraud/Bad Faith/Misrepresentation                      Injunction Election Contest/Quiet Title/Sale For Division
  ❑ TOXX - Other:                                     ❑ CVUD - Eviction Appeal/Unlawful Detainer
                                                      ❑ FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                ❑ FORF - Fruits of Crime Forfeiture
 ❑ TOPE - Personal Property                           ❑ MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  ❑ TORE - Real Properly                              ❑ PFAB - Protection From Abuse
                                                      ❑ EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                      ❑ FELA - Railroad/Seaman (FELA)
  ❑ ABAN - Abandoned Automobile
                                                      ❑ RPRO - Real Property
  ❑ ACCT - Account & Nonmortgage
                                                      ❑ WTEG - Will/Trust/Estate/Guardianship/Conservatorship
  ❑ APAA - Administrative Agency Appeal
                                                      ❑ COMP - Workers' Compensation
  ❑ ADPA - Administrative Procedure Act
  ❑ ANPS - Adults in Need o€ Protective Services      ❑ CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F      INITIAL FILING                     A ❑ APPEAL FRONi                                O ❑ OTHER
                                                             DISTRICT COURT

             R ❑ REMANDED                              T ❑ TRANSFERRED FROM
                                                             OTHER CIRCUIT COURT

                                                                  Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEI4flANDED7           ❑YES ONO               jury trial. (See Rules 38 and 39, AIa.R.Civ.P, for procedure)

RELIEF REQUESTED:                     MONETARYAWARD REQUESTED ❑NO MONETARYAWARD REQUESTED

ATTORNEY CODE:
        ALL016                                10/22/2019 2:08:31 PM                             /s/ MYRON KAY ALLENSTEIN
                                           Date                                            Signature of Attomey/Party filing this form


IUIEDIATION REQUESTED:                     ❑YES ONO ❑UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:               ❑YES ONO
                                                                       ~+     1JL1:1,,11C1J1V1l.,tiLLI L'1LIrL
            Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 410/22/2019
                                                                       of 8     2:08 PM
                                                                                 31-CV-2019-900853.00
                                                                                 CIRCUIT COURT OF
                                                                             ETOWAI-I COUNTY, ALABAMA
                                                                            CASSANDRA JOHNSON, CLERK
                   IN THE CIRCUrf COURT OF ETOWAH CUUNTY, ALA13AMA

ROBERT GILREATH, -                             *
                                 .             *
         Plaintiff, .                          *
                                               *
V.                                             *      Case Number:
                                               *
LIBERTY LIFE ASSURANCE COMPANY                 *
OF BOSTON,                                     *
                                               *
        Defendant                              *

                                        C®MPLAINT
                                       ERISA Benefits
        1.      PlaintifF, age 59, is a 30 year disabfed former employee of Vulcraft.
        2.      Vulcraft was Plaintiff's employer. Liberty Life Assurance Company of
Boston administers Plaintiff's LTD Plan.
        3.      Plaintiff suffered a severe dizzy spell which subsequently resulted in a fall.
        4.      PlaintifP suffers from black out spells which last from 10 minutes to 8
hours. Plaintiff is disabled due to dizziness, vertigo, Meniere's disease, and atrial
fibrillation.
        S.      Plaintiff has long term disability policies through Defendant.
        6.      PlaintifP applied for long term disability benefts which he drew from
6/5/16 until 12/14/16. Benefts were wrongly terminated.
        7.      PlaintifP has exhausted all administrative remedies.
        8.      Plaintiff was awarded SSDI benefits by a Fully Favorable decision dated
5/13/19 with a disability onset of 5/31/16. (attached) Defendant was provided a copy of
decision.
        9.      This claim is filed pursuant to 29 U.S.C. §1132.
        WHEREFORE, Plaintiff prays for appropriate relief, attorney fees and costs which
are less than $50,000.




                                               1
Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 5 of 8




                                  mm       ',    &Is - ~
                                MYR N K. ALLENSTEIN (Al.L016)
                                ROS MARIE ALLENSi"EIN (ALL060)
                                ALLENSTEIN & ALLENSTEIN, LLC
                                Attorneys for PlaintifP
                                141 South 9~' Street
                                Gadsden, AL 35901
                                (256) 546-6314
                                (256) 547-764$ (fax)
                                myron@allenstein.com
                                rose@allenstein,com
         Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 6 of 8
    >SUC'l.AL SLC,1t1TY A1} A'1 I 11' Y,5 `1'RA'1' Z U N
                                                                    Uftice of 1-3earulgs Oper.at.ioias
                                                                    lst Flooi•
                                                                    1.200 Re>>, Abrtthatll Woods, Jr. Blvd.
                                                                    Barmiatghani, AL35285-$1.52

                                                                    Iaate: 112ay 13, 2019




    Robert Dearon Gilrettth
    6612 Gattlt f1,ve. North
    Fo1l Payne, AL 35967

                                      Notice of Dccision — k'-«lly Favorable
    Y ciireftilly reviewod tl1e fictb ofyoitr ctt Se cltld tllade tlle C.ticlOseCl ftllly favorable docisioll. Please
    rea.dtliis natice atld tuy clecision.

    Allotb.er 0fl'lce will. I3roCOSs lllY de•ciSloll.. Ttlat 01'CCe tllay tlsk you for lnore it]foi'lliatioll. IfyoU
    do tiot bear anyt}liu.g within 60 days of-tlle date oftll.is iiotice, pEease contttet your local office.
    Tlle cc>nt<ict i.nforination for ,yottr loctil oflice is at the eud of.'1:h.is tiotice.

    rf'i}ou bisagr. ee lvitli 1141, 71ec7sion.

    I# yoti ctisagree witli n.ty decisi.o.n, you illav file an appeftl tivitll t1.ie Appeals Cotulc-il.

    Ilow `1'o 1+'ile Aii Appeal

    To tile att fLppe,2l yozx ot' your rr:presetltative must a.sk itl writltig tha.t t11e Appeals Cottricil review
    rn)1 decisiozl, Yott tll1Y use otir R.eclttostfor Review fotYii (I-IA-5.20) or write a letttr. Tlie fotm-i is
    availablt• at wvcrw.socialsecurity.,gov. Please ptit tliz Social Sectirity lluinber slinwn above otl. auiy
    appeal you fi.le. 1!'you lieed help, You tuay iile itl person at any Social Securit,y or lleariiig o1'f:ice.

    Plr:asc serid yout' reyttest to:
                                                   Appcals Cowicil
                                                   5107 Leesburg Pike
                                                   Falls Churc.h, vA 22041-3255

    Tiltie Limit 1`o Fiil.e Aii A.pFe:rl

    YoU Illl.ist lile your writt.eil appeal rvitldi160 d:iys ofthe ciate yrott get t111s tlotjce. The Appealy
    GOtillOXl aSs11I11e's yoti got tllis ]lotice 5 Clftys aftet- t11e Clate oftlle llottt;e t111less yotl s11UZF' y0t1 diCl
    ziot gGt it wilh.iil ilie 5-clay period.

                                                                                                    Farm HAL76 (03-21)10)
                                         Suspect Social Securitfi' Fa•aud?
              Please visit ht.tp://oig.ss;t.bo~'/x oY, cs~ll the I~ispector tzeiiei~s~l's lii-auci I-Iotluie
~                                  at 1-800-269-0271 (TT1' 1-566-5(11-2101).
~
                                                        See I\ext Page
       Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 7 of 8
' Robezt Dearon Gilreath                                                             I'age 2 ol'3



 The Appea.ls,Coaticil ~x+il~, dismiss a late request tznless you show you had a good ~reasort for not
 filiug it ontitiie,

 What Eiae Yoix May SencY Us

You Ax your teprosentative may settd us a wnitteti statezneat. about you;r case, Yoit zzaay also send
us new evidence, Yoti ,Should seaid your writtetx statetnent and aziy new evidence wif.tb youx
mppeal. Sending yoiir writtezr staten2ent and atiy new evidence with yo4r appea.l itiay help tts
review your case sooner.                                                                :

 How An Appea.l Woxk

`z'he Appealo CQtinoil will Conside,r your entire ra.se, It will consider all uf my dccision, even l.kxe
parts wxt.h whioh you agzee, Iteview oan make any part of my docision znore or less favorable or
uzfavorable to -you. The rules the Appeals Council uses are inthe Code of VedEral Iz.egttlations,
Title 20, Chapter IIY, paart 404 (Subpart 3).

Ths Appeals Coundil rrtay.

    0 neny yotir appeal,
    +► Iteturrt your oase to me or another adctunistra#.i,ve law judge for a new deeiAon,
    • Isme xts owa decision, or
    • Dxslm.iss your ca,5e,

 The Appeals Couttcil will send yotx a notioe telling you what it de;:ides to do. If the Appaals
 Council denies your appeal, my dacision will become the final deoisioi, -

Tlte A.ppeals Couiacll May Review My Dec>Lsion fhi Its Osvn

The. Appeals Council mAy reviaw my decision even if yo.0 do no"t appea.l, They inay dadide to
review my decision witlii.n 60 days aftar the da,te of the deoision. Tkie Appeals Cottnoil will mail
yoci a nottice ofreview if tliey decide,tQ review rny decision.

Vi'hen There 18 No Appp~qs Cooancil RAie~

Ifyora cio not appeal and fh~ App6a.ls Cat7ricil tl-oa notreview-my decisi.on oia ifs own., niy
decision wili become final, A final decisioti oatt be chatiged only under opecial circumOnces,
You will not have the right to Federai court review,

If X'on Have'Any Questions

We invite you to visit our website located at wyyNv.soclalqzcurity,gQv'to frnd answers to general
questions about social seaurity, Yoii niay also oall(8~Q) 772-1213 with questions, Ifyou are
dea.f or hatd of hearisig, please use our TT~' nu,mber (800) 325-0778.


                                                                                   Form 11— a-L76 (03-2410)
                                            See Next kage
            Case 4:19-cv-01889-CLM Document 1-1 Filed 11/20/19 Page 8 of 8
     Rabert Dearon Gi,lreatli                                                          1'agg 3 of 3


     Tf'you ha.ve any othe.r questioiiy, please oa11, write, or visit a.ny Sociaf Sccurity offioe, Please
     liave thj,g notioe and decision with you. 'f'Iie telephone number o£the local office that serve's your
     area is (877)316-441.8, its address is;

                                            SocAal Security Administxation
                                            204 Enternrise Drive
                                            Gadsdez), AL 35904-8307


                                                            Clarence Gutlirie
                                                            Admiazstrative IAw Tudge


     Enalosures:
     Farm HA-LI5 (Fee Agceement A.pproval)
     ISeoision Rutionale



     oa:    katricl;. H. 'Tate
            P.O. Box 680593
            Eork Payne, AL 35968




11
 4                                                                                   FoI'IYl $A.-1,74 (03-2(}] Cj
